19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                      1 of 31
 19-35910-cgm          Doc 9-1       Filed 06/17/19 Entered 06/17/19 14:10:31            Exhibit   Pg
                                                  2 of 31


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION
------------------------------------------------------------------x

In re:
                                                                      Case No. 19-35910-cgm

Daniel Lowe,                                                          Chapter 7

                                                                      HON. CECELIA G. MORRIS


         Debtor(s).
------------------------------------------------------------------x

         RULE 55 OF THE FEDERAL RULES OF CIVIL PROCEDURE AFFIDAVIT

         As attorney for movant admitted to practice before this Court, I represent that upon

information and belief, the debtor is not an infant, incompetent, or in the military.



Dated: June 17, 2019


                                                     By: /s/ Barbara Whipple____
                                                         Barbara Whipple, Esq.
                                                         Attorney for Secured Creditor
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                      3 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                      4 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                      5 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                      6 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                      7 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                      8 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                      9 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     10 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     11 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     12 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     13 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     14 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     15 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     16 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     17 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     18 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     19 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     20 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     21 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     22 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     23 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     24 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     25 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     26 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     27 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     28 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     29 of 31
19-35910-cgm   Doc 9-1   Filed 06/17/19 Entered 06/17/19 14:10:31   Exhibit   Pg
                                     30 of 31
                           19-35910-cgm        Doc 9-1     Filed 06/17/19 Entered 06/17/19 14:10:31             Exhibit   Pg
STATE OF NEW YORK                        2 0 1 8   F I N
                                                                        31 of 31 R O L L
                                                          A L A S S E S S M E N T                                        PAGE 1268
COUNTY - Putnam                                T A X A B L E SECTION OF THE ROLL - 1               VALUATION DATE-JUL 01, 2017
TOWN   - Putnam Valley                               TAX MAP NUMBER SEQUENCE                  TAXABLE STATUS DATE-MAR 01, 2018
SWIS   - 372800                               UNIFORM PERCENT OF VALUE IS 100.00



TAX MAP PARCEL NUMBER         PROPERTY LOCATION & CLASS   ASSESSMENT EXEMPTION CODE------------------COUNTY--------TOWN------SCHOOL
CURRENT OWNERS NAME           SCHOOL DISTRICT              LAND     TAX DESCRIPTION                 TAXABLE VALUE
CURRENT OWNERS ADDRESS        PARCEL SIZE/GRID COORD      TOTAL     SPECIAL DISTRICTS                             ACCOUNT NO.

                           19 Melnick Pl
                              210 1 Family Res                    BAS STAR 41854                     0             0      48,070
Lowe Daniel & Chandra         Putnam Valley C 372803       65,300    COUNTY TAXABLE VALUE         251,900
19 Melnick Pl                 10300000030290000000        251,900    TOWN    TAXABLE VALUE        251,900
Lake Peekskill, NY 10537        0009600001120000000009 70           SCHOOL TAXABLE VALUE          203,830
                              103-3-29                              FD014 Fire district            251,900 TO
                              FRNT   96.00 DPTH 112.00              IP001 Lake peek.imp            251,900 TO
                              EAST-0661923 NRTH-0911604
                              DEED BOOK 1722 PG-227
                              FULL MARKET VALUE           251,900




                                                                                                                                   *****
